significant index nos department of the treasury internal_revenue_service washington d c aug sy tax_exempt_and_government_entities_division t ee ra a2 taxpayer db plan dc pian state dear - this letter is in response to your request of date as modified by your letters of date and date for rulings concerning the federal tax consequences of certain proposed transactions between the db plan and the dc plan in particular you have requested rulings that amounts transferred upon disability retirement from the dc plan to the db plan under the disability provisions of the plans are not subject_to sec_414 of the internal_revenue_code code the transfer of assets from the dc plan to the db plan upon disability retirement or from the db plan to the dc plan upon recovery from disability are permissible plan transfers that will not result in taxation under sec_72 sec_401 sec_402 or sec_404 of the code the transfer of assets from the dc plan to the db plan upon disability retirement or from the db plan to the dc plan upon recovery from disability will not result in constructive receipt to an affected participant or otherwise subject the participant to taxes under sec_72 or sec_401 of the code the transfer of assets from the dc plan to the db plan upon disability retirement or from the db plan to the dc plan upon recovery from disability with respect to any affected participant will not affect the determination of either the participant's annual_benefit under sec_415 of the code or the determination of the annual_addition to the participant's account under sec_415 of the code facts the taxpayer administers qualified government retirement plans for the state the state maintains a defined_benefit_plan and trust the db plan and a defined_contribution_plan and trust the dc plan the db plan and the dc plan were previously the subject of plr state employees may actively participate in either the db plan or dc plan state employees eligible to participate in the db plan are enrolled by default in the db plan but may at any time before the end of the fifth month following the employee’s in addition all employees have an month of hire elect to participate in the dc plan additional one-time opportunity at the employee’s discretion to switch from the db plan to the dc plan similarly all employees have an additional one-time opportunity at the employee’s discretion to switch from the dc plan to the db plan subsequent to the issuance of plr state law was amended and statutes were created to allow participants in the dc plan who become totally and permanently disabled’ to receive a disability benefit disability retirement’ in order to receive disability benefits a disabled dc plan participant must transfer all monies accumulated in his or her individual accounts to a ministerial account within the db trust fund the disability account’ the amount of the disability retirement benefit of a dc plan participant is generally determined in the same manner as the disability retirement benefit of a participant who was a participant in the db plan at the time of his or her disability ‘ the applicable laws of the state provide that a participant shall be considered totally and permanently disabled if in the opinion of the division he or she is prevented by reason of a medically determinable physical or mental impairment from rendering useful or efficient service as an officer_or_employee in both cases the amount of each monthly payment is computed in the same manner as for a normal_retirement_benefit under the db pian except that disability option actuarial equivalency tables are used average monthly compensation and creditable service are determined as of the date of disability as opposed to the date of retirement and the otherwise determined monthly payment may not be less than certain specified percentages of average monthly compensation depending on for example for participants injured in the line whether the participant was injured in the line of duty_of duty the disability retirement benefit generally may not be less than forty-two percent of average monthly compensation as of the date of disability retirement benefits under the db plan are generally determined based on final_average_compensation and years_of_service if a disabled dc plan participant recovers from his disability the net difference between the amount transferred to the disability account including earnings and the total disability benefits paid to the participant is redeposited in individual accounts within the dc plan as directed by the participant if the now recovered participant does not return to covered employment nonvested amounts are held in a suspense_account and forfeited if the participant does not return to covered employment within five years in determining the net difference between the amount of a recovered participant's account balance transferred to the disability account and the total disability benefits paid to the participant paid disability benefits are first subtracted from the vested portion of the transferred amounts and second from the nonvested portion of such amounts a disabled dc plan participant may elect in lieu of receiving benefits under the disability provisions of the dc plan to receive benefits under the normal benefit provisions of the dc plan ie the benefit provisions available to a nondisabled employee who terminates employment law sec_72 of the code provides that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_401 of the code generally provides that a profit-sharing or stock_bonus_plan a pre-erisa_money_purchase_plan or a rural_cooperative_plan shall not be considered as not satisfying the requirements of subsection a merely because the plan includes a qualified_cash_or_deferred_arrangement sec_402 of the code provides that except as otherwise provided in that section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under a shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_414 of the code provides that a defined_benefit_plan which provides a benefit derived from employer contributions which is based partly on the balance of the separate_account of a participant shall - for example if dollar_figure consisting of dollar_figure of vested amounts and dollar_figure of nonvested amounts was transferred from the dc pian upon a participant’s disability and dollar_figure was paid from the disability account prior to the participant's recovery subsequent to the participant's recovery dollar_figure would be transferred to the participant's individual_account in the dc plan consisting of dollar_figure of vested amounts and dollar_figure of nonvested amounts 2u1349029 for purposes of sec_410 relating to minimum_participation_standards be treated as a defined_contribution_plan for purposes of sec_72 relating to treatment of employee contributions as separate contract a relating to minimum vesting standards relating to limitations on benefits_and_contributions under qualified_plans and m relating to nondiscrimination tests for matching requirements and employee contributions be treated as consisting of a defined_contribution_plan to the extent benefits are based on the separate_account of a participant and as a defined_benefit_plan with respect to the remaining portion of benefits under the plan and for purposes of sec_4975 relating to tax on prohibited_transactions be treated as defined_benefit_plan sec_404 of the code provides in part that if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee compensation such contributions or compensation shall not be deductible but if they would otherwise be deductible they shall be deductible under that section subject_to the limitations on the amounts deductible in any year described therein - sec_415 of the code provides that benefits with respect to a participant exceed the limitation of that subsection if when expressed as an annual_benefit within the meaning of paragraph such annual_benefit is greater than the lesser_of ----- a dollar_figure or b percent of the participant’s average compensation_for his high_three_years sec_415 of the code provides that for purposes of paragraph the term annual_benefit means a benefit payable annually in the form of a straight life_annuity with no ancillary_benefits under a plan to which employees do not contribute and under which no rollover_contributions as defined in sec_402 sec_403 sec_403 sec_408 and sec_457 are made sec_415 of the code provides that contributions and other additions with respect to a participant exceed the limitation of that subsection if when expressed as an annual_addition within the meaning of paragraph to the participant’s account such annual_addition is greater than the lesser_of ----- a dollar_figure or b percent of the participant's_compensation sec_415 of the code provides that for purposes of paragraph the term annual_addition means the sum for any year of ----- a employer contributions b the employee contributions and c forfeitures for purposes of that paragraph employee contributions under subparagraph b are determined without regard to any rollover_contributions as defined in sec_402 sec_403 sec_403 sec_408 and sec_457 without regard to employee contributions to a simplified_employee_pension which are excludable from gross_income under k subparagraph b of paragraph shall not apply to any contribution for medical benefits within the meaning of sec_419a after separation_from_service which is treated as an annual_addition sec_4974 of the code provides that for purposes of that section the term qualified_retirement_plans means --- a plan described in sec_401 which includes a_trust exempt from tax under sec_501 an annuity plan described in sec_403 an annuity_contract described in sec_403 an individual_retirement_account described in sec_408 a or an individual_retirement_annuity described in sec_408 such term includes any plan contract account or annuity which at any time has been determined by the secretary to be such a plan contract account or annuity sec_1_415_b_-1 of the regulations provides rules for adjusting a form of benefit other than a straight life_annuity to an actuarially equivalent straight life_annuity sec_1_415_c_-1 of the regulations provides that the term annual_addition means for purposes of that section the sum credited to a participant's account for any limitation_year of ---- a employer contributions b employee contributions and c forfeitures sec_1_415_c_-1 of the regulations provides that the direct transfer of a benefit or employee contribution from a qualified_plan to a defined_contribution_plan does not give rise to an annual_addition revrul_67_213 c b involves the transfer of funds directly from a_trust forming part of a pension_plan under sec_401 of the code to a_trust forming part of a stock_bonus_plan the revenue_ruling provides that if a participant's interest in a qualified_plan is transferred from the trust of a qualified_plan to the trust of another qualified_plan without being made available to the participant no taxable_income will be recognized by such transfer analysis ruling sec_414 of the code provides that a defined_benefit_plan which provides a benefit derived from employer contributions which is based partly on the balance of the separate_account is treated as a defined_benefit_plan for certain purposes and a defined_contribution_plan for certain other purposes in this case the disability benefit of a disabled participant who was formerly a participant in the dc plan is determined in a similar manner to a disabled participant who was a participant in the db pian at the time of his disability that is the disability benefit of disabled participant who was formerly a participant in the dc plan is determined without regard to the balance of the participant’s account in the dc plan at the time of his disability thus the db plan is not a defined_benefit_plan which provides a benefit derived from employer contributions which is based partly on the balance of the separate_account accordingly amounts transferred upon disability retirement from the dc plan to the db plan under the disability provisions of the plans are not subject_to sec_414 of the code ruling sec_2 and sec_72 of the code provides for an additional tax on any amount received from a qualified_retirement_plan as defined in sec_4974 which includes plans described in sec_401 the additional tax for the taxable_year in which such amount is received is equal to percent of the portion of such amount which is includible in gross_income except where such income is distributed on or after an employee attains the age of or on account of one or more exceptions provided for under sec_72 of the code sec_72 does not apply in this case to the transfers because the transfers do not result in any amounts being includible in the participant's gross_income accordingly the transfers will not result in the trigger of an additional tax under sec_72 and ll i siiss s sco c 20134902a9 will not result in constructive receipt to an affected participant or otherwise subject the participant to taxes under sec_72 of the code sec_401 of the code provides that a plan shall not be considered as not satisfying the requirements of sec_401 merely because the plan includes a qualified_cash_or_deferred_arrangement in plr it was ruled that transfers from the db plan to the dc pian or from the dc plan to the db plan did not constitute cash or deferred arrangements within the meaning of code sec_401 k in any event distributions from plans that include cash or deferred arrangements are generally taxed under sec_402 of the code not sec_401 accordingly any transfers from the db plan to the dc plan upon recovery from disability or from the dc plan to the db plan upon disability will not result in the trigger of an additional tax under sec_401 and will not result in constructive receipt to an affected participant or otherwise subject the participant to taxes under sec_401 of the code sec_402 of the code provides in effect that contributions made by an employer to a_trust described in sec_401 are not taxable to the employees on whose behalf they are made until the year or years in which such contributions are actually distributed to them revrul_67_21 1967_2_cb_149 involves the transfer of funds directly from a_trust forming part of a qualified_plan under code sec_401 to a_trust forming part of another qualified_plan the revenue_ruling provides that if a participant's interest in a qualified pian is transferred from the trust of a qualified_plan to the trust of another qualified_plan without being made available to the participant no taxable_income will be recognized to the participant by reason of such transfer in this case no benefits are made available or paid to the participant at the time of the transfers the transfers from the dc plan to the db plan upon disability and back to the dc plan upon recovery and reemployment occur automatically based on the type of retirement selected by the participant and the participants’ recovery if any from disability no participant or beneficiary of either of the plans will receive a distribution of any assets at the time of the transfer and the assets will remain in trusts that are qualified under code sec_401 and exempt from tax under sec_501 a accordingly as was the case with the transfers considered by revrul_67_213 the transfer of assets from the dc plan to the db plan upon disability retirement and back to the dc plan upon recovery from disability are plan transfers that will not be a taxable_event under sec_402 and will not result in actual or constructive receive of income sec_404 of the code provides rules for determining the deduction for contributions of an employer to an employee's trust or annuity plan distributions from employee’s trusts or annuity_plans are generally taxed under sec_402 of the code not sec_404 accordingly any transfers from the db plan to the dc plan yu13490ag upon recovery from disability or from the dc plan to the db plan upon disability will not result in the trigger of an additional tax under sec_404 of the code ruling sec_415 of the code and the regulations thereunder provide that a participant's annual_benefit generally means a benefit payable in the form of a straight life_annuity or the actuarial equivalent thereof in this case because neither the transfers of assets from the dc plan to the db plan or the transfer of assets from the db plan to the dc plan are benefits payable or made available to participants the transfers do not affect the determination participants’ annual benefits accordingly neither the transfers of assets from the dc plan to the db plan upon disability or the transfer of assets from the db plan to the dc plan upon recovery affect the determination of a participant’s annual_benefit under sec_41 b of the code sec_415 of the code and the regulations thereunder provide that an annual_addition to a participant's account is the sum of employer contributions employee contributions and forfeitures credited to a participant's account for any year sec_1_415_c_-1 of the regulations provides that transfers of a benefit or a employee contribution from a qualified_plan to a defined_contribution_plan does not give rise to an annual_addition thus because the transfer of assets from the db plan to the dc plan is the transfer from a qualified_plan to a defined_contribution_plan no annual_addition arises similarly because there are no participants’ accounts in the db plan the transfer of assets from the dc plan to the db plan is also not an annual_addition accordingly neither the transfers of assets from the dc plan to the db plan upon disability or the transfer of assets from the db plan to the dc plan upon recovery affect the determination of the annual_addition to a participant’s account under sec_415 of the code conclusions amounts transferred upon disability retirement from the dc plan to the db plan under the disability provisions of the plans are not subject_to sec_414 of the code the transfer of assets from the dc plan to the db plan upon disability retirement or from the db plan to the dc plan upon recovery from disability will not result in taxation under sec_72 sec_401 sec_402 or sec_404 of the code the transfer of assets from the dc plan to the db plan upon disability retirement or from the db plan to the dc plan upon recovery from disability vu134902y will not result in constructive receipt to an affected participant or otherwise subject the participant to taxes under sec_72 or sec_401 of the code the transfer of assets from the dc plan to the db plan upon disability retirement or from the db plan to the dc plan upon recovery from disability with respect to any affected participant will not affect the determination of either the participant's annual_benefit under sec_415 of the code or the determination of the annual_addition to the participant’s account under sec_415 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent we are furnishing a copy of this letter to the enrolled_actuary for the plan in accordance with a power_of_attorney form on file if you have any questions on this ruling letter please contact l - sincerely david m ziegler manager employee_plans actuarial group
